Case 1:20-cv-06241-JGK Document 24 Filed 10/26/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

SOCIAL POSITIONING INPUT SYSTEMS
LLC,
20-cv-6241 (JGK)
Plaintiff,
ORDER
- against -

SPYTEC GPS, INC.,

Defendant.

 

JOHN G. KOELTL, District Judge:

The parties should file a Ruie 26(f) Report by November 6,

2020.

SO ORDERED.

Dated: New York, New York SS KK
October 26, 2020 th f |
¥ ' John G. Koeltl
ovveea States District Judge

“CHA FRY
Joo Sor es HOO
DOCUMENDS Us ATIWOINOS LOST
ELECTRONICALLY FILED niqgag

poc# —__ and CHR. IC [ie nm
DATE FILED: | 0 (Tee

 
